Title: To Benjamin Franklin from the Comte de Vergennes, 24 October 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


          
            A Fontainebleau le 24 8bre. 1783
          
          Je crois, Monsieur, devoir vous adresser la copie de la réponse que j’ai reçue de M. le Maal. [Maréchal] de Castries, ainsi que de la piéce qu’il y a jointe relativement à la Saisie faite à l’Orient par le Sr. Pachelberg d’armes et de munitions dont le Sr. Barclay demande la mainlevée. Vous y verrez, Monsieur, les raisons que le Sr. Puchelberg allégue pour prouver l’impossibilité où il est de se prêter à cette réquisition. Je vous prie de communiquer le tout au S. Barclay. C’est à lui à faire connoitre les motifs qu’il peut avoir à alléguer pour détruire ceux sur les quels on fonde le refus de la mainlevée qu’il sollicite.
          J’ai l’honneur d’être très sincerement Monsieur, votre très humble et très obéissant serviteur
          
            De Vergennes
            M. Franklin
          
        